Yesawich, Jr., J.,
dissents and votes to reverse in the following memorandum. Yesawich, Jr., J. (dissenting). I respectfully dissent. The statute authorizes appointment of the Commissioner of Health, or his designee, as receiver (Public Health Law, § 2810, subd 2, par a); it does not suggest or imply that the commissioner’s appointment as receiver, once made, is immutable. A change *976in receivers would, therefore, neither contravene the statute nor be particularly extraordinary (see CPLR 6405). While the court unquestionably has power to supervise the receiver, it seems to me that Special Term acted prematurely in this instance for the propriety of the appointment of Beth Abraham as receiver or as the commissioner’s designee was not before the court; any challenge to that appointment should not have been entertained until the commissioner actually applied for a change in receivership, an event which was by no means a certainty. Accordingly, I would reverse.